Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the export value or price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of West Germany in the usual wholesale quantities and in the ordinary course of trade, for *700exportation to the United States, including all costs, charges, and expenses specified in section 402 of the Tariff Act of 1930, was $1.55 per pound, net, packed, and that such or similar merchandise was not freely offered for sale for home consumption in the principal markets of Germany.
Based upon the stipulated facts, I find and hold the proper dutiable export value of the items of merchandise marked “A” and checked BS on the invoice to be $1.55 per pound, net, packed. Judgment will be rendered accordingly.